Motion to amend remittitur granted. Return of remittitur requested and when returned it will be amended by adding thereto the following: The petitioner appellant contended that section B36-83.0 of the Administrative Code of the City of New York (L. 1937, ch. 929) violates the provisions of the Fourteenth Amendment to the Constitution of the United States. This court held that the aforesaid provisions of the Administrative Code of the City of New York do not violate the Fourteenth Amendment to the Constitution of the United States. (See 291 N.Y. 687.)